Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2.	 Applicants' arguments and amendments of independent claim 1, filed 4/20/2022 have been considered, but the amendment of claim 1 have not been entered. The reason is, amended independent claim 1 recites “for greater than 100 days” would need review with searches and further consideration to do the next office action. 

Response to arguments
3.	 Applicants arguments are primarily based on the amendments of independent claim 1. Applicants arguments which are new are responded below:
	(a) Applicants argued on pages 6-7 that “Moreover, a person having ordinary skill in the art would have no motivation to combine the teachings of Prakash with the sugar alcohols of Brommelseik because Prakash does not teach or suggest that the addition of a sugar alcohol may improve flowability in the composition of Brommelseik, as explained in previous responses. Therefore, a prima facie case of obviousness cannot be made in view of the cited art, and the rejection under 35 U.S.C. § 103 should be withdrawn”.
In response, and as addressed in the last office action that Prakash et al. is used to address the addition of polyol which is a bulking agent ([0068]) and is sweet taste improving agent ([0807], [0808]). [Page 4, “See Motivation paragraph”, office action 2/28/2022]. On page 14, last office action, it was stated that “Praksh et al. discloses that an increased particle size with the polyol binding agent ([0865]) provides an agglomerated free-flowing final choline salt” (Under Response to argument). This means examiner intends to mean that even if polyol binds as a binder, the two disclosed components e.g. finely divided particles NHPS and polyol ([0865]) can agglomerate to make large particle but each larger spray dried particle having increased in the particle size ([0865]) , yet it maintains its free-flowing property.  This means bulking agent property of polyol does not teach away and is not against free-flowing property, if used with choline. However, as because two motivations are mentioned, “taste improving property” is also present as motivation. 
It is also to be noted that “agglomeration” is a particle formation process in which at least two primary particles are combined together as evidenced by NPL “Agglomeration”. Therefore, in this instance, combined bulking agent with NHPS makes large size (final primary particle) as disclosed by Prakash et al. which helps for making spray dried particle by fluid bed agglomeration process ([0865]) . However, Prakash et al. has not mentioned that these particles further combined to aggregate between them. Also, because of this, if they do not stick together and maintains free-flowing property as evidenced by NPL ”Agglomeration”. Praksh et al. does not disclose spray dried particlesare aggregated by agglomerating amongst them. Rather they are in the form of powder. 
(b) Applicants argued on pages 8-9 that Prakash is non-analogous prior art.
In response, it is to be noted that and as mentioned above and in the last office action that Prakash et al. contain choline also and therefore, it is analogous art and is pertinent to issues faced in forming and using choline salt compositions. 
	(c) Applicants argued on page 3 that applicants’ comparison of the claimed invention with the closest prior art by Brommelsiek et al. (Table 1 of Brommelsiek et al.) in relation to “flowability for greater than 100 days when compared to the claimed invention establishes surprisingly the “unexpected result” of the claimed composition. 
In response, it is to be noted that this is the comparison with the amended claim 1. Therefore, this needs further review of the unexpected result for further review. 
Therefore, the rejection is maintained and claims have not been entered. 


Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799